EXHIBIT VI Disclosure of capital increase 1 April 2009 et al. As part of the measures proposed by the European Union to address the impact of the financial crisis, the EIB has been asked to increase its lending activity in various sectors throughout the 27 member states. To facilitate the increase in lending targets given to the EIB, it is proposed to increase the EIB’s subscribed capital pro rata from EUR164,808,169,000 to EUR232,392,989,000 as of 1 April 2009. The paid-in capital will be 5 percent of the subscribed capital. The increase in paid-in capital will be effected through a transfer from the EIB’s additional reserves to its capital. In support of the economic stimulus packagerecently launched by the EU governments in tandem with the European Commission, theEIB Group expects to increase itslending activities by up to around EUR 30 billion in total for the years 2009 and 2010 combined. The increase should serve to finance projects in the energy sector, infrastructure sector, climate change related projects as well as in providing funds to small and medium size entities (SMEs).
